Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
The claims lack antecedent basis and should be amended as follows:
Claim 1 lines 4 and 6, the recitation “with rotation” should be changed to – with a rotation – (two instances);
Claim 1 lines 8 and 11, the recitations “the relative phase” and “the torque” should be changed to – a relative phase --  and  -- a torque --;
Claim 1 line 13, the words “phase differences”  should be changed to – phase difference—(see line 8);
Claim 1 line 14, a period after the word “part”  should be changed to  a comma or semicolon;
Claim 2 line 2, the recitations “twist angles” and “phase differences” should be changed to – twist angle --  and  -- phase difference --;
Claim 6 line 3, the words “the steering”  should be changed to – the steering mechanism—.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Ohira Kazuhiro et al. (JP 2017-44683 A) is the closet art to the claimed invention.  However, Ohira Kazuhiro et al. does not explicitly teach:

    PNG
    media_image1.png
    705
    798
    media_image1.png
    Greyscale

  (Emphasis added)


Therefore, claims 1-6 would be allowed if rewritten to overcome the claims objection set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611